 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDRenel's Inc.andRetailClerks Local 1357Local 1034,Retail,Wholesale&Department StoreUnion,AFL-CIOandRetailClerks Local 1357.Cases 4-CA-5946 and 4-CB-1988March 20, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn December 11, 1972, Administrative Law JudgeJohn F. Funke issued the attached Decision in thisproceeding.Thereafter, the Charging Party filedexceptions and a supporting brief, and the Respon-dent Employer and Respondent Union filed answer-ing briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the consolidated amended com-plaint be dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Administrative Law Judge: Thisproceedingwas brought before the National LaborRelations Board upon:1.A charge filed April 12, 1972, by Retail Clerks Union1357, herein the Retail Clerks, in Case 4-CA-5946, againstRenel's Inc., herein Renel's, alleging Renel's violatedSection 8(a)(1), (2), and (3) of the Act.2.A charge filed May 8, 1972, by the Retail Clerks inCase 4-CB-1988 against Local 1034, Retail, Wholesale &Department Store Union, AFL-CIO, herein RWDSU,alleging RWDSU violated Section 8(b)(1)(A) and (2) of theAct.3.An order consolidating cases and a consolidatedamended complaint issued by the General Counsel on June8, 1972, alleging Renel's violated Section 8(a)(1), (2), and1Unless otherwise noted all dates refer to 1971.2These departments were the Shulman Record Company; the Morse(3) of the Act and RWDSU violated Section 8(b)(1)(A) and(2) of the Act.4.Answers received from Renel's and RWDSU deny-ing the commission of any unfair labor practices.5.A hearing held by me at Philadelphia, Pennsylvania,on August 2, 3, and 4 and September 12, 13, and 27, 1972.6.Briefs received from the General Counsel, Renel's,and RWDSU on November 8, 1972.Upon the entire record in this case and from myobservation of the witnesses while testifying, I make thefollowing:FINDINGS1.THE BUSINESS OF RENEL'SRenel's is a Pennsylvania corporation having an office atBala-Cynwyd, Pennsylvania, and operating a retail store atPhiladelphia, Pennsylvania. During a representative year,Renel'shas a gross volume of business in excess of$500,000 and purchases goods valued in excess of $50,000from outside the Commonwealth of Pennsylvania.Renel'sisan employer engaged in commerce within the meaningof the Act.II.THELABOR ORGANIZATION INVOLVEDRWDSU and the Retail Clerks are labor organizationswithin the meaning of the Act.III.THE ISSUEThe complaintallegesthatRenel'srecognized theRWDSU as exclusive collective-bargaining representativeof its employees on December 6, 1971,1 and subsequentlyexecutedand signed a collective-bargaining contractcovering its employees, which contract contained union-security and checkoff provisions at a time when RWDSUdid not represent an uncoerced majority of its employees inthebargaining unit.This is thesole issuepresented.IV.THE UNFAIR LABOR PRACTICESA.The Employees in the UnitRenel's operated three stores in the Philadelphia area,one of which was the store at Passyunk Avenue, the storeinvolved herein. Another store at Castor and LuzerneAvenues was under contract dated November 1, 1971, withthe RWDSU following a Board-ordered election. The thirdstorewas closed. After the execution of the contractcovering the Luzerne Avenue store, the RWDSU com-menced a campaign to organize the employees at Pas-syunk. This campaign included the leased departments ofthe Passyunk store2 and the appropriate bargaining unit,not in dispute, was described in the complaint as follows:All full and regular part-time selling and non-sellingemployees, including employees of leasees, but exclud-ing all office clerical employees, watchmen, guards,store manager, seasonal employees (those hired to workbetween November 1 and December 31 of any year),Shoe Company; LeonSpector,Incorporated(toys);and ARA Incorporated(snackbar).202 NLRB No. 95 RENEL'S INC.employees covered by other collective bargainingagreementstowhichRenel's is a party, departmentheads,assistantdepartment heads, and allsupervisorsas defined in the Act.The campaigninitiatedby RWDSU was followed by anorganizingcampaignby the Retail Clerks which appears tohave started shortly before Thanksgiving of 1971.Renel'sstoremanager,Mimi Bonavitcola,and the assistant storemanager,Robert Gethard,were awareof this campaign bythe Retail Clerks.On December 2, RWDSU forwarded to Renel's authori-zation cards secured from employees of Renel's. (G.C.Exh. 5.)3 After receipt of the additional cards Roskosreceiveda listof the employeesof Renel's andits leaseesand checked them one by oneagainst thecards received.According to the best of his recollection, this check wasmade on Friday, December 3. On Monday, December 6,Douglas L. Ash, for Renel's, wrote RWDSU stating that itwould recognizeit asthe exclusive bargaining agent for theemployees in the unit described above on the basis of thecard check and suggested that terms of the contract whichhad been negotiated for the employees be applied to theemployees at Passyunk as of January 3, 1972. (Thiscontract was received as G. C. Exh. 3.)' On December 15,Renel'snotified its employees thatan agreementhad beenreached with RWDSU to apply the terms of the LuzerneStreet store to the Passyunk store. (G.C. Exh. 4.) We nowreach the critical question of the majority status ofRWDSU in the appropriate unit on December 6, the daterecognitionwas extended. The parties agree that inaddition to the employees of Renel's the employees of thefollowing leased departments should be included: ShulmanRecord Company; Morse Shoe Company; Leon Spector,Inc. (toys); and ARA Incorporated (the snackbar).Renel's overall payroll for the weekendingDecember 4showed 76 employees but contained two duplicationsreducing the correct total to 74.4 The parties have agreedupon certain reductions in this total due toterminations orexclusions by definition of theunit.Three bookkeepers andtwo assistant departmentmanagers(DiDonatis, Bradley,Bankert, Tropiano, and Zambrano) are not within theunit.5 Four wereseasonal(Christmas) employees (Sammar-tino,Gasso, Verrilli, and Milaro). Eight were terminatedprior to December 3, the date of the card check and twoothers on December 4, prior to the date recognition wasgranted. As to the eight terminated prior to December 3,there is no dispute but as to the two employees terminatedon December 4 (Gormley and Owens) there is disagree-ment. The General Counsel would include them within thebargaining unit;the RWDSU and Renel's would excludethem. Since the test of legality is fixed by the date ofrecognition and not by the card check, I would exclude all10 from the computation .6 I therefore find that 19employees should be excludedleavinga unit of 55employees.3This letter enclosed additional authorization cards indicating, accord-ing to Andrew Roskos, vice president for industrial relations for Renel's thatother cards had been previously submitted and had been found insufficientin number to establish the majority status of RWDSU.4The brief of RWDSU computes this figure as 75, which I find to beinadvertent error.5RWDSU brief omits Bradley from this exclusion presumably also581It is not disputed that Shulman Record Company hadfour employees properly included within the unit, and thatMorse Shoe Company had six employees in the unit. Thereisdispute as to the Leon Spector employeessince,of the 21employees, the General Counsel and the RWDSU agreethat there were 14 regular and 7 temporary employees;Renel's claims there were 15 regular and only 6 temporaryemployees.This dispute focuses on Angela Faramelli.Thomas Walsh, office manager of Spector, first testifiedthatFaramelli was a casual employee, a conclusion hereached from the fact she was hired in October (which hedescribed as right before the Christmasseason) and thatshe worked only intermittently during 1972. Walsh statedhe did not know her termination date but subsequentlytestified that she worked only 3 weeks in 1972, but which 3weeks he did not know. Introduced into evidence was thepretrial affidavit ofWalsh (G. C. Exh. 74), in which hestated that Faramelli worked only 3 weeks in 1972 butwhich did not specify the dates. On the basis of this meagerand inconclusive evidence, I find that Faramelli was aseasonal employee who should be excluded from the unit.The employee complement at ARA (the snackbar)varied, but, as of December 6, it consisted of 11 waitersand waitresses, 4 of whom were excluded asseasonal. Inaddition there was a manager, Rita Daly, admittedly asupervisor, and an alleged assistant manager,WilliamWalsh. The General Counsel contends that Walsh was asupervisor; the Respondents contend he was an employee.For reasons which will be set forth later, this case pivots onthe status of Walsh.Thomas Walsh, 18 years old at the time of the hearing,testified that he was hired in June and that from SeptembertoDecember 31 (when ARA terminated its lease) he wasassistantmanager. This title and its concomitant authoritywere conferred upon him by Jack Trager, district managerfor ARA, at a meeting held at a table in the snackbar inSeptember. Present were Trager, Daly, and Walsh. Theforthcoming Christmas season and the expected increase inbusiness were discussed. In this discussion, according toWalsh, Trager told him he was being madeassistantmanager. After this promotion, which did not involve anincrease in pay,7 Walsh recommended the hiring of twoemployees, Donald Testa and Gerald Spence, and preparedthework schedule for other employees when Daly waseither not present or was otherwise engaged. (Daly had 2days off,Wednesday and Sunday; Walsh worked daysfrom 12 to 4 p.m. and some nights until 1 I or 12. The barwas open from 10 a.m. to 10 p.m. on weekdays and 12 to 6p.m. on Sundays.) As counterman he had waited oncustomers and prepared food on the grill, duties which hecontinued after his promotion. He did testify, however,thathe did not spend as much time on counterworkbecause he made out schedules on Thursday and Fridayand was learning to do payroll work.Rita Daly testified that she was manager of the snackbarinadvertently.6As to these terminations, the brief ofRenel's fixes the totalas 11, whichI regard as another inadvertent error.7Walsh stated he was promised an increase from his pay of $1.60 anhour but could not acceptitbecauseitwouldaffect thesocial securitybenefitsreceivedby his father. 582DECISIONS OF NATIONALLABOR RELATIONS BOARDand that in September she and Trager discussed theincreasein work which would result from the Christmasbusiness and that he asked her if she "had anyone in mindthatcould relieve some of the pressure during theHolidays." She recommended Walsh. Trager agreed thathis title should be assistant manager and that whateverDaly wanted him to do he would do. Under thisdelegation,Daly gave Walsh the authority to recommendhiring and firing, an authority which he exercised .8 Dalytaught him to prepare daily payroll reports and how toorder merchandise for the food concession.On cross-examination,Daly admitted thatWalsh'srecords were never changed and that he did not appear onthose recordsas assistantmanager although he occupiedthat status "in my eyes." Daly's testimony as to both herown status with ARA, and that of other assistantmanagersand employees is confusing, as she admitted, not becauseshe was not a forthright witness but because the employ-mentsituation itself was confusing. Thus she testified thatshe had broken periods of employment during some ofwhich she worked as manager and some asassistantmanager. She had had night managers to supervise whenshe was not at the store but could not remember thembecause they changed with such frequency. This waslikewise true of employees, most of whom were fired fordishonesty.She hired Testa and Spence on Walsh'srecommendation that they were honest but did not rule outthe possibility that the recommendation of almost anyemployee or friend might result in employment. Someemployees were hired through the simple process of puttinga "waitress wanted" sign in the window, so the procedurecould hardly be classified as formal nor did applicantsreceive any particular screening.Jack Trager denied that he had any conversation withDaly and Walsh in which he designated Walsh as assistantmanager and stated that no payroll change was made forWalsh in which he was transferred from the employee toadministrative status. All supervisors, according to Trager,were placed on the administrative payroll which qualifiedthem for insurance, hospitalization, and other benefits. Theonly assistant snackbar manager Trager could recall wasDaly'sdaughterwhose employment record was alsobroken, but who did receive administrative benefits whileshewas assistantmanager.Daly would not have theauthority tomake an employeean assistantmanagerwithout Trager's approval, but she could delegate routineduties, such as the preparation of work schedules, to otheremployees whefl she was not present.Ido not find that Walsh possessed supervisor authoritywithin themeaningof Section 2(11) of the Act for thefollowing reasons. The operation of a snackbar with acomplement of 13 is not such a complex and complicatedoperation as to require extensive or full-timesupervision. Itisclear thatDaly did not have authority to confersupervisory status on any employee and it is equally clearthatWalsh was never confirmed as a supervisor by formalB It was her testimony that Walsh recommended the hiring of Teste andSpence and that she approved the recommendation.9CooksMarkets,Inc.,159 NLRB 1182,1190 (assistant store managers);Hotel Employees Associationof San Francisco,159 NLRB 143,152 (seniorroom clerks.10Trager testified thatDaly could appointany employee to exerciseadministrative action. It is true that this is not dispositiveof the issue, but it is corroborative of Trager's testimonythat he neither appointed Walsh a supervisor or gave Dalythe authority to appoint him. Walsh's testimony, corrobo-rated by Daly, that he effectively recommended the hiringof two employees must be evaluated in the nature of theoperation.No particular skills were required for employ-ment and, as Daly testified, employees would be hired onthe recommendation of friends or without any recommen-dation at all. There is little to indicate thatWalsh'srecommendation carried substantially more weight thanthat of any responsible and trusted employees. I do notenvisage that it was within the contemplation of theCongress that such meager authority was sufficient to baran employee from a bargaining unit.9There is also the testimony of both Walsh and Daly thatWalsh prepared the work schedules (the hours to beworked) of other employees when Daly was otherwiseengaged.10 It is true that this is a factor which has beengiven some weight by the Board in resolving supervisorystatus, but it is far from controlling and as a factor in thisparticular operation almost negligible."Walsh testifiedthat he has prepared work schedules at another ARAsnackbar where he admittedly did not have supervisorystatus.As to payroll work, Walsh reached only the trainingstage in this, a type of work which is clerical, notsupervisory.More important is the evidence that Walsh's essentialduties, those of waiting on tables and serving at the grill,remained unchanged. Under the totality of the circum-stance, I would find that a holding that Walsh should beexcluded from the bargaining unit would not only be error,but arbitrary, capricious, and frivolous error.Finding that Walsh should be included in the bargainingunit, I reach the following total of eligible employees:Renel's Inc.55Shulman Record Company4Morse Shoe Company6Leon Spector14ARA Incorporated887B.The Valid Authorization CardsThe General Counsel submitted 25 cards of employees ofRenel'sas to which there is no dispute. Four cards weresubmitted by employees who admittedly signed duplicatecards for each of the unions and there is no dispute thatthese cards should be excluded.12 Another card, that of J.E.Johnson (G. C. Exh. 20) is undated and is notacceptable for that reason.Four cards which the General' Counsel found weresolicited byWilliam Walsh 13 and which he would excludefor that reason I find, in view of my holding that Walshsome of her duties when she was not present.11G. C. Murphy Co.,171 NLRB 370,37 1.12Thesewere thecards of R. Dina, L. J. Fitti, G.DeMarco, and F. R.Lochetto.13These werethe cardsofE.A. Davocato, J. M. Coppolella, H.Hartmann,and M.A. Mirachi. RENEL'S INC.was not a supervisor, should be accepted. The GeneralCounselwould also exclude the card of J. Simone.According to her testimony, Simone asked to sign a cardon November 11, but Mullin, the RWDSU organizer, didnot have a blank card on her person at the time. Simonethen signed a blank piece of paper testifying that by sodoing she meant to and was designating the RWDSU asher bargaining agent. Later she signed a card on January 5,1972, predated to November 11. In view of her unequivocaltestimony that she designated the RWSDU on November11, I accept the card.14 Of the 35 cards submitted by theGeneral Counsel, I find 30 valid as designations of unionrepresentation.Shulman Records had four employees of whom twosigned cards. The General Counsel would exclude the cardof Elsie Holden (RWDSU Exh. 1) on the ground that noone testified to her signature nor to the circumstances ofher signing. Since the card was in the possession of theRWDSU and no evidence that either the signature or thedate was not authentic was offered I thinka prima faciecase of validity has been established, and I shall includeher card as evidence of a majority status. The GeneralCounsel objects to the card of Gary Goodnow (G. C. Exh.15) solely on the ground that it wag solicited by Walsh. Ifind the card valid.Morse Shoe had six employees employed as stock clerks,three of whom signed cards which are not contested.Leon Spector, Inc., had 14 employees, 7 of whom signedcards. These cards are not disputed.ARA Incorporated had eight regular employees includ-ingWalsh. Six of these, including Walsh, signed cards andthe other five cards were solicited by Walsh. In view of myprevious holding, I shall include all cards.14SuburbanLumber Co.,3 NLRB 194;Wilmington Transportation Co., 4NLRB 750.15 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulationsof the National Labor RelationsBoard,the findings,583The following is the computation I find on the basis ofthe rulings made by me: 'EmployerEmployRenel's55Shulman Record4Morse Shoe Company6Leon Spector14ARA Incorporated1887ValidCards30237648Ifind that on December 6 RWDSU represented anuncoerced majority of the employees in the unit foundappropriate herein and was entitled to recognition asexclusive bargaining agent of such employees.Upon the foregoing findings, I make the following:CONCLUSIONS OF LAW1.Respondent,Renel's Inc.,has not violated Section8(a)(1), (2), and(3) of the Act.2.RespondentLocal 1034,Retail,Wholesale andDepartment Store Union,AFL-CIO,has not violatedSection 8(b)(1)(A) and (2) of the Act.Upon the entire record in this case,the foregoingfindings and conclusions of law, and pursuant to Section10(c) of the Act, I recommend issuance of the following: 15ORDERItisrecommended that the consolidated amendedcomplaint be dismissed in its entirety.conclusions,and the Orderherein shall, asprovidedin Sec.102.48 of theRules and Regulations,be adoptedby the Board,and all objections theretoshall be deemedwaived forall purposes.